Appeal from a judgment of the Livingston County Court (Dennis S. Cohen, J.), rendered April 5, 2007. The judgment convicted defendant, upon his plea of guilty, of forgery in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of forgery in the second degree (Penal Law § 170.10 [1]). Defendant failed to preserve for our review his contention that his plea was coerced (see generally People v Gradia, 28 AD3d 1206 [2006], lv denied 7 NY3d 756 [2006]) and, in any event, that contention is belied by the record (see People v Thompson, 45 AD3d 1414 [2007], lv denied 10 NY3d 772 [2008]). Defendant requested that the bargained-for sentence run concurrently rather than consecutively to the sentence that he was serving for a prior conviction, and in response the prosecutor stated that she would not agree to that request. The prosecutor further stated that she would request that defendant be sentenced as a persistent felony offender in the event that he was found guilty after a trial. County Court stated that it appeared from defendant’s criminal history that defendant “seem[ed] to fit the persistent felony offender,” and the court thus denied defendant’s sentencing request. Defendant thereafter accepted the plea offer, stating on the record that he was not coerced into entering the plea and that he did *1273so with a full understanding of the consequences. Finally, the sentence is not unduly harsh or severe. Present—Scudder, P.J., Hurlbutt, Martoche, Green and Gorski, JJ.